UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6906



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MELVIN OWENS JACKSON,

                                                Defendant - Appellant.


                               No. 04-7025



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MELVIN OWENS JACKSON,

                                                Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-01-50, CA-04-105)


Submitted:   August 12, 2004                 Decided:   August 19, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Melvin Owens Jackson, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.




                              - 2 -
PER CURIAM:

             Melvin Owens Jackson seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C. § 2255 (2000) as

untimely and denying a certificate of appealability. An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a     circuit   justice   or    judge   issues    a     certificate   of

appealability.      28 U.S.C. § 2253(c)(1) (2000).             When, as here, a

district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).            We have independently reviewed the

record   and    conclude   that    Jackson   has   not    made    the   requisite

showing.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).              We

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        DISMISSED


                                     - 3 -